Citation Nr: 1437310	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-45 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran had service from June 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Waco, Texas, that denied service connection for a right knee disorder.  

Consideration of the Veteran's appeal has only included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems represent the entirety of the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.
 
2.  The Veteran has been diagnosed with right knee arthralgia of an unknown etiology.
 
3.  There is no etiological relationship between the Veteran's right knee disorder and active service.


CONCLUSION OF LAW

A right knee disorder was not incurred in service, nor is such disability due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection, In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Knee pain is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Knee Disorder

The Veteran contends that his right knee disorder is a result of general wear and tear he experienced during service.  In addition to a direct or presumptive basis, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Veteran is entitled to this theory of service connection because he served in the Southwest Asia theater of operations from August 1990 to August 1991. 

For the purposes of applying 38 C.F.R. § 3.317, a qualifying chronic disability is defined as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss, and (13) menstrual disorder.  Id.

The Veteran's service treatment records are negative for any complaints or findings of joint pain of the right knee.  VA primary care treatment records indicate that the Veteran first reported knee pain in July 2002, ten years after separation from service.  At this time, it was noted that the pain was intermittent.  His range of motion during this examination was adequate in his right knee with crepitations felt along the range of motion.  Drawer and McMurray test signs were negative bilaterally, and collateral ligaments were intact.  The VA doctor noted that there was no evidence of knee effusion.  The Veteran was also negative for patellar ballottement.  Furthermore, he did not have any swelling, heat, erythema, or tenderness in his right knee.  VA treatment records also document various complaints of intermittent knee pain that occurs only when he engages in certain physical activities such as distance running on the streets, basketball, and football.

The June 2013 VA examination report indicates that the Veteran reported having right knee pain in service.  He stated that the knee symptoms have not improved since his separation from service, and that these symptoms began during training in 1989, prior to his service in Southwest Asia.  The Veteran stated he is unable to run as he would like to because of intermittent knee pains, but that he is able to do other activities.  He currently treats this pain with ibuprofen and will occasionally use an over-the-counter knee brace.  

Further testing through physical examination revealed that the Veteran had a normal gait.  His muscle groups were normal with 5/5 muscle strength.  There was no wasting or atrophy.  Range of motion in the right knee after repetitive use testing was zero degrees to 140 degrees on flexion, which is normal.  See 38 C.F.R. § 4.71a, Plate II.  There was no objective evidence of painful motion.  The examination revealed no evidence of tenderness, or pain to palpation for joint line or soft tissues in the right knee.  Joint stability tests for the anterior, posterior, and medial lateral right knee were normal.  His right knee also had normal patellar tracking and meniscus.  In total, his examination testing did not reveal any abnormalities in his right knee.  The examiner also inspected X-rays from the Veteran's past VA medical records.  March 2005 X-ray examinations revealed from three different views no evidence of fracture, dislocation, sclerotic or lytic lesions, and no soft tissue abnormalities.  July 2006 X-ray examinations of the right knee showed two views of normal mineralization and that the joint space was intact when compared to the prior X-rays taken in March 2005.  The VA examiner noted that the Veteran's right knee pain had no effect on his occupation, and further stated that "during acute pain flare and/or repetitive use, said [musculoskeletal] system most likely would not significantly limit [the Veteran's] right knee functionality and/or cause weakness, fatigability or inhibit coordination."

Ultimately, the VA examiner diagnosed the Veteran with "intermittent right knee arthralgia, of unknown etiology," and further stated, "There is no objective evidence of joint/musculoskeletal abnormality, no other diagnosis appropriate at this time."  The examiner opined that the Veteran's right knee pain was less likely than not incurred in or caused by the claimed in service injury because she was "[u]nable to find evidence of a right knee condition in the medical records reviewed or on today's physical exam which would indicate a chronic condition related to military service more than 20 years ago."

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  While the evidence of record does not demonstrate that the Veteran's joint pain of the right knee has been attributed to a known diagnosis, the evidence does show that his current right knee symptomatology would not warrant a 10 percent evaluation or higher if service-connected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5025, 5250-5254 (2011).  For example, there are no objective findings of arthritis or limitation of motion.  

As discussed above, although VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, this undiagnosed illness must have become manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  Here, there is no evidence that the Veteran's right knee pain has ever manifested to a degree of 10 percent or more.  Moreover, the VA examiner provided an opinion to refute the Veteran's contentions to that effect.  While the Veteran is competent to describe the pain in his right knee, the Board finds the June 2013 VA examiner's medical opinion more probative than the Veteran's lay statements because it explains the absence of a documented in-service injury, discusses the lack of a causal link to the Veteran's current right knee pain, and was rendered by a trained medical professional.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

After a full review of the record, the Board finds that the evidence demonstrates that right knee pain did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. §§ 1110, 1117, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.317.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in October 2008, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the October 2008 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in June 2013.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a right knee disorder.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

It has been established that the Veteran's records were "lost."  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  According to a September 2008 notice, it has been determined that the Veteran's records were "lost," thus the analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In March 2014, the Board remanded this matter in order to conduct additional development, to include affording the Veteran an opportunity to submit evidence of his participation in the Persian Gulf War.  Since that time, the sought records have been associated with the claims file.  With respect to the issue decided herein, the Board is satisfied that there has been substantial compliance with the remand directives set out in March 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


